Citation Nr: 0619798	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-21 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to June 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for diabetes mellitus.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings relating to diabetes mellitus.

2.  Diabetes mellitus was initially demonstrated more than 
one year following the veteran's separation from service, and 
there is no competent medical evidence to link it to service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The VA satisfied its duty to notify by means of an August 
2003 letter from the RO to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  The Board concludes that 
this notice satisfied the VCAA notice requirements.  

The appellant was not provided notice that a disability 
rating or an effective date would be assigned in the event of 
an award of any benefit sought.  Despite the inadequate 
notice provided to the appellant on these elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993 (where the Board addresses a question 
that has not been addressed by the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
In that regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection for diabetes mellitus, any 
question as to the appropriate disability rating and/or 
effective date to be assigned is rendered moot.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and private and VA medical 
records.  The appellant has been afforded the opportunity for 
a personal hearing on appeal.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record that 
could be obtained.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The evidence supporting the veteran's claim includes medical 
records demonstrating that he has diabetes mellitus.  The 
Board acknowledges that a private physician related in an 
October 2003 statement that he had been treating the veteran 
for diabetes since 1995.

The evidence against the veteran's claim consists of service 
medical records and post-service medical records.  The 
service medical records are negative for complaints or 
findings pertaining to diabetes mellitus.  The endocrine 
system was evaluated as normal on the separation examination 
in April 1991.  A urinalysis was negative for albumin and 
sugar.  A blood test disclosed that glucose was within normal 
limits.  The first indication of diabetes was on a blood test 
in March 1996 that showed elevated glucose.  Private medical 
records show that the veteran was assessed with non-insulin 
dependent diabetes mellitus in July 1996.  That same month, a 
Persian Gulf Registry examination by the VA reflected a 
diagnosis of diabetes mellitus.  Additional private medical 
records reveal that the veteran's diabetes mellitus was noted 
in October 1997 to be of one year's duration.  The Board also 
emphasizes that the physician who asserted that he had 
treated the veteran for diabetes mellitus since 1995, did not 
claim that it was related to service.  While the veteran 
claims that his diabetes mellitus is due to his diet in 
service, he has provided no evidence to support this claim.

While it is not disputed that the veteran has diabetes 
mellitus, the only evidence linking it to service is the 
assertion by the veteran.  Since the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding either his medical condition or any 
questions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).    In contrast, the 
medical evidence suggests that it had its onset at least four 
years following his discharge from service.  No competent 
medical evidence has been submitted to suggest that diabetes 
mellitus was present either during service or within one year 
thereafter.  The Board concludes that the medical findings on 
examination are of greater probative value than the veteran's 
allegations regarding the onset of diabetes mellitus.  
Accordingly, the veteran finds that the preponderance of the 
evidence is against the claim for service connection for 
diabetes mellitus.  


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


